                 Case 19-40699-lkg          Doc 70      Filed 12/06/19       Page 1 of 3



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS

----------------------------------------------------------------
In re:                                                           : Chapter 11
                                                                 :
BOROWIAK IGA FOODLINER, INC.                                     : Case No. 19-40699
                                                                 :
Debtor.                                                          :
                                                                 :
                                                                 :
----------------------------------------------------------------

 NOTICE OF ENTRY OF ORDER GRANTING MOTION OF SUPERVALU, INC. FOR
              ALLOWANCE OF ADMINISTRATIVE EXPENSE

TO: ALL PERSONS LISTED IN CERTIFICATE OF SERVICE


        PLEASE TAKE NOTICE that on December 4, 2019 the Court entered the attached
Order (ECF No. 69) granting the Motion of SuperValu, Inc. (“SuperValu”) for payment of
administrative expense in the amount of $125,771.54 under §503(b)(9) of the Bankruptcy Code.




Dated: December 6, 2019                           Respectfully submitted,



                                                  /s/ Patrick J. Hewson
                                                  Patrick J. Hewson
                                                  102 S. Orchard Drive
                                                  P.O. Box 1060
                                                  Carbondale, IL 62903-1060
                                                  Telephone: (618) 457-3547
                                                  Email: phewson@southernillinoislaw.com

                                                  Counsel for SuperValu. Inc.
                 Case 19-40699-lkg           Doc 70
                                                 69              Filed 12/06/19
                                                                       12/04/19                      Page 2
                                                                                                          1 of 3
                                                                                                               1



                           UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF ILLINOIS

----------------------------------------------------------------
In re:                                                           : Chapter 11
                                                                 :
BOROWIAK IGA FOODLINER, INC.                                     : Case No. 19-40699
                                                                 :
Debtor.                                                          :
                                                                 :
                                                                 :
----------------------------------------------------------------

     ORDER GRANTING MOTION OF SUPERVALU, INC. FOR ALLOWANCE OF
      ADMINISTRATIVE EXPENSE UNDER BANKRUPTCY CODE § 503(b)(9)

  This matter comes before the Court on a Motion of SuperValu, Inc. for Allowance of

Administrative Expense under Bankruptcy Code Section 503(b)(9) [ECF No. 50] (the “Motion”).

No objection or other response having been filed, it is ORDERED that the Motion is GRANTED

and that SuperValu, Inc. is hereby entitled, and shall accordingly have, an allowed claim for an

administrative expense pursuant to Section 503(b)(9) of the Bankruptcy Code in the amount of

$125,771.54, in the above-captioned bankruptcy case.

        Counsel for the moving party shall serve a copy of this Order by mail to all interested

parties who were not served electronically.


ENTERED: December 4, 2019
                                                        /s/ Laura K. Grandy
                                         __________________________________________________________________________________________

                                          UNITED STATES BANKRUPTCY JUDGE/3




2289951_1
                Case 19-40699-lkg         Doc 70     Filed 12/06/19      Page 3 of 3



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on December 6, 2019, a true and correct copy of the
foregoing Notice of Entry of Order Granting Motion of SuperValu, Inc. for Allowance of
Administrative Expense, was filed with the Clerk of the Court using the CM/ECF system, which
will send notification of electronic filing (NEF) to all creditors and parties in interest via
electronic means for those available, including the following:

       Douglas A. Antonik, Attorney for Debtor
       Antoniklaw.@charter.net

       United States Trustee
       USTPRegion10.es.ecf@usdoj.gov

       Tressie Downs                           Frito-Lay N.A., Inc. and Bottling Group, LLC
       tjchartrand@wwfglaw.com                 jkleinman@fgllp.com

       Troyer Foods, Inc.                      POS Plus, LLC
       mkraft@quinnjohnston.com                alawler@adamblawler.com

       SuperValu, Inc.                         SuperValu, Inc.
       gpitts@rubinrudman.com                  cgrant@rubinrudman.com

       United States Trustee                   Citizens Nat’l Bank of Albion
       mark.d.skaggs@usdoj.gov                 ray@rayvaughnlaw.com

and that I served the forgoing document by first class mail, on the 6TH day of December, 2019 to
the following
::
       ALL CREDITORS ON MATRIX

with postage fully prepaid and deposited in the US Postal Office Mail Box in Carbondale,
Illinois before the hour of 9:00 p.m.

                                                By:    /s/ Patrick J. Hewson
                                               Patrick J. Hewson
                                               102 S. Orchard Drive
                                               P.O. Box 1060
                                               Carbondale, IL 62903-1060
                                               Telephone: (618) 457-3547
                                               Email: phewson@southernillinoislaw.com

                                               Counsel for SuperValu. Inc.
